Title: To Thomas Jefferson from Henry Remsen, Jr., 16 June 1791
From: Remsen, Henry, Jr.
To: Jefferson, Thomas


Philadelphia, 16 June 1791. He did not receive TJ’s of 28th until 7th, hence did not send letters and packets to Bennington or Hartford as they could not have reached even latter place in time. All of the letters and Fenno’s papers he has put up in 7 packets and sent to New York, keeping back a book and a roll of some size. Among letters is one from Brown of Richmond opened at request of captain. The two hogsheads of bacon mentioned in it are lodged in cellar and freight paid out of money left by TJ. There is also a letter from Maxwell of Norfolk about crab cider.
Four baskets and four boxes covered in oil cloth have come from France for TJ. He presumes they are wine and has placed in cellar. Also the chariot and sulky came by same vessel, the carriage of the first damaged by sea water. Carr, the coachmaker who was employed by Francis to unpack and house them, says this was due to improper packing and should be attended to at once. If TJ stays a day or so in New York and thinks it necessary for him to do what is proper, he asks for directions. The duty on these items has not been paid, but he has given bond to the collector for the amount and oath that a due entry will be made. Lear took charge of the President’s wine. Also, 14 cases of wine for TJ have come via Charleston and placed in cellar, with freight paid. He has inquired at Baltimore stage office about wine from there, but has not heard of it.
Brown’s paper of this evening mentions President’s return to Mt. Vernon. The letters for him, Thomas M. Randolph, and Currie are forwarded. No letter from President has come with the expected commission for Eveleigh’s successor. Lear has applied for and received several commissions for inspectors of revenue in southern states, all duly minuted. Remsen observes in Fenno’s last the arrival of “Dr. Josef Jaudens Commissioner from his Catholic Majesty to the United States.”
The business between Currie and Griffin remains as TJ left it. On directions from former, he had an attachment levied on any effects belonging to Griffin in possession of “the Messrs. Potters, W. Hazlehurst, W. McConnell and W. Shannon, and judging that Mr. Robt. Morris might have property of Mr. Griffin, I have desired Mr. Barton to extend the attachment to that.” Griffin is now in New York, and he recommends that TJ apply to him again, since it is uncertain whether he has any property in Philadelphia and since Currie says there is none in Virginia “and begs a resort to any measures that may reimburse him.” The 6% stock has risen to 17/ and he again urges TJ to see  Griffin and insist on a settlement “as the only chance left to Dr. Currie to obtain it.”
No business has occurred at the office to demand TJ’s return earlier than proposed. “The workmen are going on gradually with your book-room and stable, but Mr. Leiper has had the house painted. Mr. Eppes has been and continues well. I hope that you have been so, and that your journey has been perfectly agreeable.”
